,.,;   .   '·,""''
           AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Pagel of I



                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                               JUDGMENT IN A CRIMINAL CASE
                                           v.                                          (For Offenses Committed On or After Nove111ber 1, 1987)


                             Luis Carlos Martinez-Ramirez                              Case Number: 3:19-mj-21398

                                                                                       Leila W Morgan
                                                                                       Defendant's Attorney


           REGISTRATION NO. 79185298
           THE DEFENDANT:
                                                                                                                FILEDi
            cg] pleaded guilty to count( s) _l_of_C_o_m_:_pl-'a_in_t_ _ _ _ _ _ _ _ _t--t--....cn-o!Hl_,,,tttt--t---1--
            D was found guilty to count(s)
                after a plea of not guilty.                                                  C~ERK, U.S. DISTFllCT COURT
                Accordingly, the defendant is adjudged guilty of such count(s), whic ....,_£1Hftt~'lli&IJIJ!ll™fig
                                                                                            _ _ _ __..;;.....lilil

           Title & Section                   Nature of Offense                                                            Count Number(s)
           8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

            D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




            D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                                        dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                           D TIME SERVED                              _'::l_l)__(_F_1_F_-_·r_'~/)~days
             cg] Assessment: $10 WAIVED                      cg] Fine: WAIVED
             cg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                           charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Friday, March 22, 2019
                                                                                     Date of Imposition of Sentence


                                                                                      ./!;~
                                                                                     HONORABLE F. A. GOSSETT III
                                                                                     UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                      3:19-mj-21398
